Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,212,369. Although the claims at issue are not identical, they are not patentably distinct from each other.


Instant Application
U.S. Patent No. 11,212,369
1. An apparatus configured for use as a first node among a plurality of nodes for storing session state data of a session between a client device and the first node, the first node configured to:

deliver a service to the client device during the session and specified by a session identifier, 



during the session, 
using the session identifier to uniquely identify and select, from among a plurality of other nodes at least a second node in the system on which session state data associated with the session is to be saved, 

such that another node in the system is able to resume the session after locating the session state data using the session identifier, and without contacting a centralized mechanism that specifies where session state data is stored; and
saving the session state data to the second node that is selected.

2. The apparatus of claim 1, further configured to generate a hash of the session identifier, wherein selecting at least the second node includes mapping the hash of the session identifier to indices of the nodes in the system to identify the second node that is to be selected for storing the session state data.

3. The apparatus of claim 1, wherein selecting at least a second node in the system on which the session state data is to be saved includes selecting a plurality of nodes in the system on which the session state is to be saved, a number of nodes in the plurality of nodes being based on a previously established system policy.

4. The apparatus of claim 2, wherein the session identifier is a universally unique identifier (UUID) that is unique within the system for no more than a specified period of time.

5. The apparatus of claim 1, wherein the session state data that is saved includes sufficient data to resume the session when another node other than the first node obtains the session state data from the second node and delivers the service to the client device upon resuming the session.

6. The apparatus of claim 1, further configured to subsequent to an interruption in delivery of the service from the first node to the client device:
receive a session resume request from the client device at a third node in the system, the session resume request including information allowing the third node to obtain the session identifier; hash the session identifier;
identifying identify the second node on which the session state data for the session is stored based on the hash of the session identifier; obtain the session state data from the second node; and use the session state data so that the third node is able to resume delivery of service to the client device.

7. The apparatus of claim 1,for delivering adaptive bit rate (ABR) streaming content to the client device, each of the nodes of the system including an instance of a manifest manipulator delivering ABR manifests to the client device, wherein the service being delivered to the client device includes delivery of ABR streaming content to the client device.
8. The apparatus of claim 7, operatively connected to the plurality of nodes, which are grouped into different clusters of nodes and wherein selecting the second node in the system on which the session state data associated with the session is to be saved further comprises selecting the second node based in part on a previously established system policy concerning those clusters of nodes in which session state data may be saved by the first node.

9.) The apparatus of claim 1, wherein the session state data has a shard count greater than or equal to one and wherein selecting at least a second node in the system on which the session state data is to be saved includes selecting a plurality of nodes in the system on which the session state is to be saved, each of the node is the plurality of nodes saving a different shard of the session state data.

10. The apparatus of claim 9, wherein at least two different shards of the session state data are periodically saved at different time intervals.

11. The apparatus of claim 9, wherein at least two different shards of the session state data have different times to live.
1. A method for storing session state data of a session between a system having a plurality of nodes and a client device, comprising: 


delivering a service to the client device during a session specified by a session identifier, 
the service being delivered by a first node of the plurality of nodes in the system; 

during the session, the first node using the session identifier to uniquely identify and select, from among a plurality of other nodes at least a second node in the system on which session state data associated with the session is to be saved, 

such that another node in the system is able to resume the session after locating the session state data using the session identifier, and without contacting a centralized mechanism that specifies where session state data is stored; and 
saving the session state data to the second node that is selected.

2. The method of claim 1, further comprising generating a hash of the session identifier, wherein selecting at least the second node includes mapping the hash of the session identifier to indices of the nodes in the system to identify the second node that is to be selected for storing the session state data.

3. The method of claim 1, wherein selecting at least a second node in the system on which the session state data is to be saved includes selecting a plurality of nodes in the system on which the session state is to be saved, a number of nodes in the plurality of nodes being based on a previously established system policy.

4. The method of claim 2, wherein the session identifier is a universally unique identifier (UUID) that is unique within the system for no more than a specified period of time.

5. The method of claim 1, wherein the session state data that is saved includes sufficient data to resume the session when another node other than the first node obtains the session state data from the second node and delivers the service to the client device upon resuming the session.

6. The method of claim 1, further comprising, subsequent to an interruption in           delivery of the service from the first node to the client device: receiving a session resume request from the client device at a third node in the system, the session resume request including information allowing the third node to obtain the session identifier; hashing the session identifier; 
identifying the second node on which the session state data for the session is stored based on the hash of the session identifier; obtaining the session state data from the second node; and using the session state data so that the third node is able to resume delivery of service to the client device.

7. The method of claim 1, wherein the system is a system for delivering adaptive bit rate (ABR) streaming content to the client device, each of the nodes of the system including an instance of a manifest manipulator delivering ABR manifests to the client device, wherein the service being delivered to the client device includes delivery of ABR streaming content to the client device.
8. The method of claim 7, wherein the plurality of nodes are grouped into different clusters of nodes and selecting the second node in the system on which the session state data associated with the session is to be saved further comprises selecting the second node based in part on a previously established system policy concerning those clusters of nodes in which session state data may be saved by the first node.


9. The method of claim 1, wherein the session state data has a shard count greater than or equal to one and wherein selecting at least a second node in the system on which the session state data is to be saved includes selecting a plurality of nodes in the system on which the session state is to be saved, each of the node is the plurality of nodes saving a different shard of the session state data.

10. The method of claim 1, wherein at least two different shards of the session state data are periodically saved at different time intervals.

11. The method of claim 1, wherein at least two different shards of the session state data have different times to live.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  A relevant prior art, Wantabe (US 2015/0156259) does teach the selection of a replicated target server with consistent hashing.  It also teaches that the load balancer receives the allocated communication and determines whether the received packet include the session ID and uses the load balancer to acquire the selected session information from the selected server.  The use of the load balancer in Watanabe is a centralized mechanism and teaches away from the inventive concepts, which claim a decentralized mechanism to specify where the data is stored.  A thorough review of the prior art fails to disclose or render obvious,
“such that another node in the system is able to resume the session after locating the session state data using the session identifier, and without contacting a centralized mechanism that specifies where session state data is stored; and saving the session state data to the second node that is selected.”





Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454